             Case 2:20-cv-01174-RAJ Document 42 Filed 09/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                       UNITED STATES DISTRICT COURT FOR THE
 9                                       WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
10

11   Jessica Benton, Shelby Bryant, Anne Marie                No. 2:20-CV-01174-RAJ
     Cavanaugh, and Alyssa Garrison,
12
                          Plaintiff,
13                                                            MOTION TO AMEND COMPLAINT
     vs.
14
     City of Seattle,
15
                          Defendant
16
              Plaintiffs, through counsel J. Talitha Hazelton, move for leave to amend their complaint in the form
17
     attached, pursuant to Federal Rule of Civil Procedure (FRCP) 15 and Local Rule (LCR) 15. Additionally,
18
     Plaintiffs move to drop Plaintiff Thomas from this suit, pursuant to FRCP 21 and LCR 21.
19
                                                        FACTS
20
              One month has passed since this Court submitted an order denying Plaintiffs’ Motion for
21
     Reconsideration for TRO. Dkt. # 27. In this time, SPD has continued to brutalize protestors and misuse
22
     crowd control weapons on predominantly non-violent protestors. Plaintiffs now seek leave to amend to
23
     include recent factual allegations regarding SPD’s consistent violence and the City of Seattle’s inability to
24
     end this behavior.
25
                                                         LAW
26

27

28
     PLAINTIFF’S MOTION TO AMEND COMPLAINT - 1                                              SMITH LAW, LLC
                                                                                               4301 NE 4th St.
                                                                                PO Box 2767 Renton, WA 98059
                                                                                        sade@thesmithlaw.com
                                                                                           Tel: (206) 715-4248
                                                                                           Fax: (206) 900-2664
             Case 2:20-cv-01174-RAJ Document 42 Filed 09/29/20 Page 2 of 2



 1            FRCP 15(a)(2) allows for the amendment of pleadings with leave of the court, or with opposing

 2   counsel’s written consent, before trial. FRCP 15(a)(2). The rule further provides, “The court should freely

 3   give leave when justice so requires.” Id. Because the rule instructs that leave to amend pleadings should be

 4   “freely” given, the standard of review is liberal. The Ninth Circuit has instructed that the rule “should be

 5   interpreted with ‘extreme liberality,’” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990). A

 6   district court only has discretion to deny leave to amend “due to repeated failure to cure deficiencies by

 7   amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of the

 8   amendment, and futility of amendment.” Smith v. Constellation Brands, Inc., 2018 WL 991450, at *2 (9th

 9   Cir. Feb 21, 2018).

10            In the present case, Plaintiffs seek to amend their complaint for the first time in an effort to include

11   all of the relevant facts as they have developed over the summer. As a matter of judicial economy and

12   convenience, it is appropriate for all facts to be included before the upcoming jury trial.

13            FRCP 21 and LCR 21 allow for parties to be “dropped or added by order of the court on motion of

14   any party or of its own initiative at any stage of the action and on such terms as are just.” LCR 21. Plaintiffs

15   therefore seek remove Plaintiff Clare Thomas as a party from this suit. The remaining plaintiffs will

16   continue with the case.

17                                                   CONCLUSION

18            For all of the above reasons, Plaintiffs respectfully request leave to amend the original Complaint in

19   the above-captioned matter.

20            Respectfully submitted this September 29, 2020.

21

22                                                       /s/ J. Talitha Hazelton
                                                         J. Talitha Hazelton, WSBA No.
23                                                       52460
                                                         4301 NE 4th St. PO BOX 2767
24                                                       Renton, WA 98058
                                                         talitha@thesmithlaw.com
25                                                       sade@thesmithlaw.com
                                                         Tel: (206) 715-4248
26                                                       Fax: (206) 900-2664
                                                         Attorney for Defendant
27

28
     PLAINTIFF’S MOTION TO AMEND COMPLAINT - 2                                               SMITH LAW, LLC
                                                                                                4301 NE 4th St.
                                                                                 PO Box 2767 Renton, WA 98059
                                                                                         sade@thesmithlaw.com
                                                                                            Tel: (206) 715-4248
                                                                                            Fax: (206) 900-2664
